 1   NATHAN F. SMITH, #264635
 2   MALCOLM ♦ CISNEROS, A Law Corporation
     2112 Business Center Drive
 3   Irvine, California 92612
 4   Telephone: (949) 252-9400
     Facsimile: (949) 252-1032
 5                                                                           JS-6
     Email: nathan@mclaw.org
 6
     Attorneys for FinWise Bank
 7
 8
 9                            UNITED STATES DISTRICT COURT
10            CENTRAL DISTRICT OF CALIFORNIA, SANTA ANA DIVISION
11
12   FINWISE BANK, a Utah Corporation,             Case No. 8:19-cv-02076-DOC-ADS
13
                         Plaintiff,
14                                                 ORDER GRANTING
15   vs.                                           PLAINTIFF’S MOTION FOR
                                                   DEFAULT JUDGMENT AGAINST
16   ENERCORP SERVICES, LLC, a Texas               ENERCORP SERVICES, LLC
17   limited liability corporation, and            AND ZACHRY WEIR
     ZACHRY WEIR, an individual,
18
                                                   AND JUDGMENT
19                          Defendants.
20
21
22
23           It appearing from the records in the above-entitled action from Plaintiff’s Motion
24   for Entry of Default Judgment by Court (“Motion”), including the declaration of Timothy
25   Brosnan submitted in support thereof, and other evidence as required by Federal Rule of
26   Civil Procedure 55(b) and Local Rule 55.1, that the Defendants, Enercorp Services, LLC
27   (“Enercorp”) and Zachry Weir (“Weir”) (Enercorp and Weir are collectively referred to
28   herein as the “Defendants”) have failed to plead or otherwise defend in this action and


     Order                                     1
 1   their defaults having been entered on February 5, 2020 [Docket Entry “DE” 18”] and the
 2   default of Weir on February 6, 2020 [DE 20], respectively, the Motion is hereby granted.
 3           Now, therefore, on request of Plaintiff, the Default Judgment, comprised of the
 4   following, is hereby entered against Defendants as follows.
 5           1.    Plaintiff’s Claim for Breach of Lease Against Enercorp.
 6           Enercorp is in default under the Master Lease dated April 26, 2018 (“Lease”)
 7   based upon its failure to tender the lease payment that came due on August 1, 2019 and
 8   each payment that has come due thereafter.
 9           Based on Enercorp’s default under the Lease, FinWise, the lessor under the Lease,
10   exercised its right to declare all amounts due under the lease immediately due and
11   payable.
12           The amounts due and owing to FinWise under the Lease total $924,979.00, which
13   consists of $464,094.00 in remaining Lease payments for the balance of the Lease term,
14   $460,000.00, which is the fair market value of the Equipment, and $885.00 in outstanding
15   repossession fees.
16           2.    Plaintiff’s Claim for Breach of Guaranty Against Weir.
17           Weir is in default under a Guaranty of the Lease dated April 26, 2018, whereby he
18   agreed to unconditionally guarantee Enercorp’s obligations under the Lease.
19           The amounts due and owing to FinWise under the Lease total $924,979.00, which
20   consists of $464,094.00 in remaining Lease payments for the balance of the Lease term,
21   $460,000.00, which is the fair market value of the Equipment, and $885.00 in outstanding
22   repossession fees.
23           ORDERED that final judgment by default is hereby rendered against Enercorp
24   Services, LLC and Zachry Weir, jointly and severally, in the amount of $924,979.00, plus
25   post-judgment interest which may accrue, less any net proceeds received from the
26   liquidation of the Equipment.
27           3.    Plaintiff’s Claim for Claim and Delivery Against Enercorp.
28           Enercorp is in default under the Master Lease dated April 26, 2018 (“Lease”)


     Order                                    2
 1   based upon its failure to tender the lease payment that came due on August 1, 2019 and
 2   each payment that has come due thereafter. Based on Enercorp’s default under the Lease,
 3   FinWise Bank is entitled to immediate and permanent possession of the equipment
 4   described in the Lease (“Equipment”).
 5           The Equipment leased by Enercorp is described with particularity in Lease
 6   Schedule No. 3879A01, which is attached to the Lease, and attached hereto as Exhibit
 7   “A.”
 8           ORDERED that final judgment for immediate and permanent possession of the
 9   Equipment described with particularity in Exhibit “A,” attached hereto, is hereby entered
10   in favor of FinWise Bank and against Enercorp and that Enercorp shall relinquish
11   possession of the Equipment to FinWise Bank or FinWise Bank’s appointed agent; and it
12   is further ORDERED that upon recovery of the Equipment, FinWise Bank is authorized
13   to liquidate the Equipment in accordance with the Lease and applicable law.
14           IT IS SO ORDERED.
15
16   Dated: March 25          , 2020
17                                               The Honorable David O. Carter
18
19
20
21
22
23
24
25
26
27
28



     Order                                   3
